              Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 1 of 22




                                                                        HON. BENJAMIN H. SETTLE
 1

 2

 3

 4

 5

 6
                                IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 8

 9
         ISELA M. MALDONADO, an individual,
10                                                          Case No. 3:20-CV-05428 BHS TLF
                                Plaintiff,
11                                                          PARTIES’ JOINT RULE 26(F)
                         v.                                 REPORT
12
         COLUMBIA VALLEY EMERGENCY
13       PHYSICIANS, LLC; EMCARE, INC.,
         EMCARE HOLDINGS INC., ENVISION
14       HEALTHCARE HOLDINGS, INC., AND
         ENVISION HEALTHCARE
15       CORPORATION,

16       Defendants.

17

18             Pursuant to Fed. R. Civ. P. 26(f), LCR 26(f), and the Court’s May 22, 2020 Order

19   Regarding Initial Disclosures, Joint Status Report, and Early Settlement (Dkt. 28), 1 Plaintiff Isela

20   Maldonado (“Plaintiff”) and Defendants Columbia Valley Emergency Physicians, LLC; Emcare,

21   Inc.; Emcare Holdings, Inc.; Envision Healthcare Holdings, Inc.; and Envision Healthcare

22   Corporation (“Defendants”) submit the following Joint Status Report.

23

24
     1
      The deadlines in the Court’s May 22, 2020 Order Regarding Initial Disclosures, Joint Status
25   Report, and Early Settlement were extended by the Court’s subsequent Orders. (Dkt 34, 39).

         PARTIES’ JOINT RULE 26(F) REPORT                                               LAW OFFICES
                                                                                    CALFO EAKES LLP
         (Case No. 3:20-CV-05428 BHS TLF) - 1                                1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
              Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 2 of 22




 1             In accordance with Fed. R. Civ. P. 26(f) and LCR 26(f)(1), counsel for the Parties conferred

 2   by telephone on June 8, 2020, and September 24, 2020, to discuss the matters set forth in this Joint

 3   Status Report. Plaintiff was represented by Ben Feiler of McGEHEE  CHANG, LANDGRAF,

 4   FEILER, and Defendants were represented by David Jacobs and Jonah Retzinger of Epstein

 5   Becker & Green, P.C.; and Emily Powell of Calfo Eakes LLP. The Parties jointly submit this

 6   report setting forth the Parties’ agreements and respective positions.

 7   1.        STATEMENT OF THE NATURE AND COMPLEXITY OF THE CASE

 8             A.      Chronology of the Case

 9             Plaintiff filed this action in Thurston County Superior Court on April 1, 2020. Plaintiff’s

10   Complaint included four causes of action: (i) negligence; (ii) breach of implied contract; (iii)

11   common law procedural unconscionability; and (iv) common law substantive unconscionability.

12   (Dkt. 1-1 at 17-21). On May 6, 2020, Defendants properly removed this action under CAFA.

13   (Dkt. 1-4). On May 20, 2020, Defendants timely moved to: (i) dismiss Plaintiff’s complaint

14   pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted;

15   and (ii) strike Plaintiff’s class allegations pursuant to Fed. R. Civ. P. 12(f). (Dkt 26). On August

16   12, 2020, U.S. Magistrate Judge Theresa L. Fricke issued a report and recommendation on

17   Defendants’ motion, recommending that: (i) Defendants’ motion to dismiss be granted as to

18   Plaintiff’s negligence, common law procedural unconscionability, and common law substantive

19   unconscionability claims, and denied as to Plaintiff’s breach of implied contract claim; and (ii)

20   Defendants’ motion to strike be denied. 2 (Dkt. 40). Neither Plaintiff nor Defendants objected to

21   Judge Fricke’s report and recommendation. On September 9, 2020, the Court issued an Order

22   adopting Judge Fricke’s report and recommendation and dismissed Plaintiff’s claims for

23   negligence, common law procedural unconscionability, and common law substantive

24
     2
      In recommending that Defendants’ motion to strike be denied, Judge Fricke acknowledged that
25   Plaintiff “agreed to limit her claims to the applicable statute of limitations.” (Dkt. 40 at 15).

         PARTIES’ JOINT RULE 26(F) REPORT                                                 LAW OFFICES
                                                                                      CALFO EAKES LLP
         (Case No. 3:20-CV-05428 BHS TLF) - 2                                  1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
           Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 3 of 22




 1   unconscionability. The Court also denied Defendants’ motion to strike Plaintiff’s class action

 2   allegations without prejudice. (Dkt. 41).

 3           B.     Statement of the Case

 4                 i.       Plaintiff’s Statement of the Case

 5           For additional information relating to this case, please see Plaintiff’s Original Complaint

 6   which is incorporated herein by reference as if fully set forth herein.

 7           This is a consumer class action concerning allegations of widespread price gouging by

 8   Defendants in relation to the medical bills they sent and continue to send to patients (Plaintiff and

 9   the Class) throughout the state of Washington and the United States after said patients received

10   emergency medical treatment from Defendants. Plaintiff asserts a claim for breach of implied

11   contract to bill fairly for medical services provided. Plaintiff also seeks a permanent injunction to

12   put a stop to Defendants’ billing practices and claims for punitive damages.

13           This lawsuit is brought by Plaintiff, individually and on behalf of other similarly situated

14   persons (i.e. class members), who were billed for, and/or paid monies to Defendants based upon,

15   objectively unreasonable and excessive rates above the usual and customary fees for similar

16   medical services.     Together, Defendants structured their business enterprises and formed

17   “outsource provider” relationships with hospitals and other medical facilities in order to gouge

18   those in need of emergent medical care by foisting unreasonable and excessive fees on such

19   patients.

20           These patients have no bargaining power with respect to who treats them, the treatment

21   they receive or its cost, as they are in need of emergent care. It is a “no choice” situation. Then,

22   after the fact, these same patients, including Plaintiff, are sent and expected to pay surprise,

23   unreasonably high, excessive and egregiously overpriced medical bills for the alleged services

24   provided. Defendants billing practices amount to a breach of implied contract to bill fairly for

25   services provided.

      PARTIES’ JOINT RULE 26(F) REPORT                                                     LAW OFFICES
                                                                                       CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 3                                      1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
           Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 4 of 22




 1          Plaintiff should receive bills for medical services at the usual and customary rates; that is,

 2   rates paid by major insurance companies and state and federal governments. Rates paid by parties

 3   whose sophistication, bargaining power, and ability to negotiate match that of Defendants. Bills

 4   for services, particularly surprise bills, are always wrong when such bills are gouging –

 5   unreasonable and excessive – and therefore not usual and customary.

 6          This is a consumer class action lawsuit involving such gouging of medical costs. Plaintiff

 7   was billed excessive fees after the fact, in a surprise fashion, by Defendants. In other words,

 8   Plaintiff and class members were presented with bills for excessive fees through no fault of their

 9   own. Unlike sophisticated and powerful corporate, business and government entities, Plaintiff and

10   class members lack meaningful negotiating power regarding such excessive fees. Plaintiff and

11   class members are required to pay amounts determined by Defendants. The amount billed,

12   charged, and/or paid to Defendants is objectively unreasonable and at excessive rates above the

13   usual and customary fees for similar medical services. It is price gouging, and Defendants’

14   conduct amounts toa breach of implied contract to bill fairly for services provided.

15          As a result of Defendants’ failure to utilize reasonable fee structures when billing Plaintiff

16   and the Class, Plaintiff and the Class were price gouged and seek actual and punitive damages, as

17   well as a permanent injunction to prevent Defendants from further damaging Plaintiff and all

18   putative Class members. Plaintiff further plead a claim for breach of implied contract to bill fairly

19   for the services provided.

20                ii.       Defendants’ Statement of the Case

21          Plaintiff’s Complaint alleges that on January 15, 2019, Plaintiff sought and received

22   medically necessary emergency health care services in the emergency room of Trios Southridge

23   Hospital from health care providers affiliated with Defendant Columbia Valley Emergency

24   Physicians, LLC (“CVEP”) and Plaintiff later received a bill for $821.00. Plaintiff alleges that

25   $821.00 was an unreasonable and excessive amount for the emergency health care provided to her,

      PARTIES’ JOINT RULE 26(F) REPORT                                                  LAW OFFICES
                                                                                    CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 4                                   1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
           Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 5 of 22




 1   and CVEP and EmCare, Inc., EmCare Holdings, Inc., Envision Healthcare Holdings, Inc. and

 2   Envision Healthcare Corporation (allegedly alter-egos to which CVEP allegedly transferred

 3   “billing and revenue rights for medical services provided by [CVEP]”) breached an implied

 4   contract. Plaintiff further purports to represent a national class of “[a]ll individuals who were sent

 5   medical bills by Defendants…that exceed the highest in-network amount paid by major private

 6   health insurance plans for such services.”

 7          Defendants deny Plaintiff’s substantive allegations. Defendants deny that the amounts

 8   charged to Plaintiff for the services rendered (or the amounts charged for services rendered by any

 9   physician practice affiliated with Defendants to any patient) are unreasonable or excessive.

10   Defendants further deny that Plaintiff represents a certifiable class.

11          C.       Statement of the Issues

12                  i.          Plaintiff’s Statement of the Issues

13          Plaintiff identifies the following issues for the Court:

14          (i)          whether the billed amounts exceeded the usual and customary cost of similar
                         services;
15
            (ii)         whether the billed amounts exceeded the maximum amount paid by major health
16                       insurance carriers for the same or similar medical services at in network rates;

17          (iii)        whether Defendants billed for medical services at unreasonable and excessive rates;

18          (iv)     whether Defendants created and/or participated in a complicated alter-ego business
                     structure to bill for medical services at unreasonable and excessive rates;
19
            (v)      whether Defendants were intentional in billing for medical services at unreasonable
                     and excessive rates;
20
            (vi)      whether Defendants took reasonable steps and measures to ensure that bills for
21                    medical services were not unreasonable and/or excessive;
22          (vii)        whether Defendants breached a term of an implied contract by charging Plaintiff
                         $821.00 for services provided when said rate far exceeds the usual and customary
23                       rate for services provided.
24

25

      PARTIES’ JOINT RULE 26(F) REPORT                                                     LAW OFFICES
                                                                                       CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 5                                      1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
              Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 6 of 22




 1                    ii.         Defendants’ Statement of the Issues

 2             In light of the Court’s Order dismissing all of Plaintiff’s claims other than Plaintiff’s claim

 3   for breach of implied contract, there are only two issues that need to be adjudicated:

 4             (i)       whether Plaintiff can prove that she satisfies the certification requirements set forth

 5                       in Fed. R. Civ. P. 23(a) and is a proper representative of a certifiable class; and

 6             (ii)     whether Plaintiff can prove that CVEP breached a term of an implied contract by

 7                      charging Plaintiff $821.00 for the services provided to her by CVEP.

 8   2.        DEADLINE FOR JOINDER OF PARTIES

 9             The Parties agree that the proposed deadline for joinder of additional parties shall be

10   January 8, 2021 (for Plaintiff) and February 12, 2021 (for Defendants).

11   3.        FED. CIV. P. R. 26(f)(3) PROPOSED DISCOVERY PLAN

12             A.       Initial Disclosures

13             The Court July’s 28 Order to Continue Deadlines and Stay Discovery (Dkt. 39) provided

14   that the deadline for initial disclosures was continued to September 15, 2020. On September 15,

15   2020, Defendants timely served their initial disclosures. Plaintiff served her initial disclosures on

16   September 18, 2020. 3

17             B.           Subjects, Timing, and Potential Phasing of Discovery

18                     i.         Discovery Phasing

19                                1.     Plaintiff’s Position

20             Plaintiff contends that no discovery phasing is needed, and that discovery should be

21   permitted on all issues in the case from the outset, including but not limited to, issues relating to

22   Plaintiff’s individual claims and those concerning the Class. The issues in the case are simple and

23   3
       On September 15, 2020, Plaintiff served a draft joint status report and discovery plan with
24   amended deadlines for service of initial disclosures. Based on prior conversations, Plaintiff was
     under the belief that the parties would exchange initial disclosures on an agreed upon date.
25   Plaintiff subsequently served her initial disclosures to Defendants on September 18, 2020 after
     receiving Defendants’ initial disclosures.
         PARTIES’ JOINT RULE 26(F) REPORT                                                     LAW OFFICES
                                                                                          CALFO EAKES LLP
         (Case No. 3:20-CV-05428 BHS TLF) - 6                                      1301 SECOND AVENUE, SUITE 2800
                                                                                   SEATTLE, WASHINGTON 98101-3808
                                                                                  TEL (206) 407-2200 FAX (206) 407-2224
              Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 7 of 22




 1   discovery relating to Plaintiff’s individual issues should be able to be completed in a short

 2   timeframe. Accordingly, to the extent discovery in the case is bifurcated into two phases, the initial

 3   phase should be shorter than requested by Defendants. Further, Plaintiff must be permitted to

 4   conduct discovery on all issues of Class certification from the outset, including but not limited to,

 5   class size, total class damages, and other issues re class certification.

 6                            2.      Defendants’ Position

 7             Defendants propose that discovery in this matter be bifurcated and proceed in two phases.

 8   The first phase of discovery would be limited to discovery related to the named Plaintiff’s

 9   individual claims and class certification issues (that is, whether Plaintiff’s claims satisfy each of

10   the requirements for class certification under Rule 23 of the Federal Rules of Civil Procedure).

11   The scope of the second phase of discovery would depend upon the Court’s ruling on class

12   certification. If Plaintiff’s anticipated motion for class certification is denied, the Parties would

13   proceed to conclude any remaining discovery necessary to adjudicate the named Plaintiff’s

14   individual claim, and a trial could proceed reasonably soon thereafter. If class certification is

15   granted and a class is certified, the parties would then conduct discovery on issues relating to class

16   notice and the merits of the class claims. Defendants proposed phased discovery would serve the

17   ends of judicial economy and efficiency and permit the Court to determine “at an early practicable

18   time” whether Plaintiff’s class claims satisfy the standards under Rule 23 of the Federal Rules of

19   Civil Procedure and are appropriate for class action treatment. See Manual for Complex Litigation

20   (Fourth) § 21.14 (“Courts often bifurcate discovery between certification issues and those related

21   to the merits of the allegations.”). Indeed, “in cases that are unlikely to continue if not certified,

22   discovery into aspects of the merits unrelated to certification delays the certification decision and

23   can create extraordinary and unnecessary expense and burden.” Id. 4 Phased discovery in this

24
     4
      See also Bess v. Ocwen Loan Servicing, LLC, C15-5020, 2018 WL 3625335, at *2 (W.D. Wash.
25   May 10, 2018) (finding in another class action that “the best route for proceeding is to approve a
     phased discovery plan with a precertification phase…”).
         PARTIES’ JOINT RULE 26(F) REPORT                                                    LAW OFFICES
                                                                                         CALFO EAKES LLP
         (Case No. 3:20-CV-05428 BHS TLF) - 7                                     1301 SECOND AVENUE, SUITE 2800
                                                                                  SEATTLE, WASHINGTON 98101-3808
                                                                                 TEL (206) 407-2200 FAX (206) 407-2224
           Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 8 of 22




 1   action with also serve the principles underlying the proportionality limitation set forth in Fed. R.

 2   Civ. P. 26(b)(1), in that it properly restricts discovery only to those issues relevant and proportional

 3   to the pre-class certification stage of the case ‒ that is, the merits of Plaintiff’s individual claims

 4   and whether Plaintiff’s proposed class claims satisfy the requirements of Fed. R. Civ. P. 23. See

 5   Fed. R. Civ. P. 26(b)(1). Moreover, Defendants cannot anticipate or estimate realistic deadlines

 6   for post-certification events prior to resolution of any class certification issues as the resolution of

 7   such issues necessarily affects the future progress of the litigation, the phase two discovery that

 8   may be required, and the time necessary to bring the litigation to a final disposition.

 9           The discovery approach proposed by Plaintiff does not further the judicial economy and

10   proportionality considerations served by Defendants’ proposed phased approach. Certain items

11   identified by Plaintiff as subject to discovery relate to the merits of the putative class claims and

12   are more appropriate for post-class certification discovery (if a class is certified). Such proposed

13   discovery by Plaintiff includes discovery into: (i) “Defendants’ manage care agreements with

14   major third-party insurance companies;” (ii) “Defendants’ annual revenues and net worth,” (iii)

15   “[the] [a]mounts paid for medical services to Defendants by major insurance companies…”; and

16   (iv) unspecified “[o]ther items set forth in Plaintiff’s discovery requests not stated herein.” See

17   infra Section 3(B)(iii)(1) of this Rule 26(f) Joint Report. Such discovery would be extremely

18   burdensome discovery relating to highly confidential documents and information, and it is

19   unnecessary prior to class certification.

20           Defendants’ proposal is not intended to create unnecessary or excessive discovery disputes,

21   and Defendants acknowledge that certain documents are appropriate for pre-class certification

22   discovery. See infra Section 3(B)(iii)(2) of this Rule 26(f) Joint Report. Accordingly, Defendants

23   request that the Court order that discovery be bifurcated and establish a schedule for the initial

24   phase of discovery and for briefing on Plaintiff’s anticipated motion for class certification as set

25   forth in Defendants’ proposed schedule below. Following resolution of the class certification

      PARTIES’ JOINT RULE 26(F) REPORT                                                    LAW OFFICES
                                                                                      CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 8                                     1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
             Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 9 of 22




 1   issue, if any, Defendants propose that the Parties submit a further joint statement and proposed

 2   schedule to address what discovery, if any, remains for the second phase of discovery, the time for

 3   completion of the second phase of discovery, and any further deadlines for dispositive motions,

 4   pre-trial matters, and trial.

 5                 ii.       Discovery Schedule

 6                           1.      Plaintiff’s Position:

 7   Fact Witness Disclosure:

 8       List all fact witnesses who will either testify or be deposed, giving their name, title, address

 9       and a brief summary of their testimony. It is insufficient to list witnesses’ addresses, save for

10       clients, “in care of counsel.”

11       •   Plaintiff shall serve Defendants with a list of fact witnesses, per above, by January 8,

12           2021.

13       •   Defendants shall serve Plaintiff with a list of fact witnesses, per above, by February 26,

14           2021.

15
     Expert Witnesses:
16
         List all experts who will testify at the trial, giving their name, address, area of expertise, and a
17
         brief summary of the anticipated testimony.
18
         •   Plaintiff shall serve Defendants with a list of expert witnesses, per above, by March 26,
19
             2021.
20
         •   Defendants shall serve Plaintiff with a list of expert witnesses, per above, by April 23,
21
             2021.
22

23

24

25

      PARTIES’ JOINT RULE 26(F) REPORT                                                    LAW OFFICES
                                                                                      CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 9                                     1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
           Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 10 of 22




 1   Trial Exhibits:

 2           The parties shall serve and exchange trial exhibit lists by August 27, 2021.

 3           Reports from retained experts under Rule 26(a)(2) due:

 4                     from Plaintiff(s) by April 23, 2021.

 5                     from Defendant(s) by June 25, 2021.

 6   Supplementation:

 7           Supplementation under Rule 26(e) is due within 30 days after any party learns that in some

 8           material respect any disclosure or response is incomplete or incorrect. Under no

 9           circumstances shall supplementation under Rule 26(e) occur after August 27, 2021.

10           All discovery is to be commenced in time to be complete by August 27, 2021.

11                            2.      Defendants’ Position:

12           Defendants contend that phased discovery is appropriate in this action and that the Court

13   should bifurcate discovery into two phases with the first phase (i.e., Phase I) limited to discovery

14   regarding class certification issues and the merits of the named Plaintiff’s individuals claims and

15   the second phase (i.e., Phase II) dependent on the resolution of any class certification issues raised

16   by Plaintiff. Accordingly, the following discovery schedule proposed by Defendants anticipates

17   phased discovery and sets forth the deadlines for Phase I of discovery. At this stage in the

18   litigation, Defendants cannot accurately propose a discovery plan for Phase II discovery as such

19   discovery will necessarily depend on the resolution of any class certification issues raised by

20   Plaintiff.

21           With these considerations in mind, Defendants propose the following deadlines for Phase

22   I Discovery and class certification briefing:

23           (1) Phase I Fact Discovery Schedule:

24                     a. Parties shall prepare and serve initial sets of documents requests and written
                          discovery on each other no later than: November 4, 2020.
25

      PARTIES’ JOINT RULE 26(F) REPORT                                                   LAW OFFICES
                                                                                     CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 10                                   1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
           Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 11 of 22



                      b. Fact depositions, if any, and all Phase I fact discovery shall be completed no
 1                       later than: June 30, 2021.

 2             (2) Phase I Expert Discovery Schedule

 3                    a. Plaintiff shall disclose her expert(s) for class certification and submit her expert
                         reports no later than: July 30, 2021;
 4
                      b. Defendants shall disclose their rebuttal expert(s) for class certification and
 5                       submit expert reports no later than: August 30, 2021; and

 6                    c. Expert depositions, if any, and all Phase I expert discovery shall be completed
                         no later than: November 5, 2021.
 7             (3) Motion for Class Certification:
 8
                      a. Plaintiff’s Motion for Class Certification, if any, shall be filed and served no
                         later than: November 24, 2021;
 9
                      b. Defendants’ Opposition to Plaintiff’s Motion for Class Certification, if any,
10                       shall be filed and served no later than: December 23, 2021; and
11                    c. Plaintiff’s Reply in Support of her Motion for Class Certification, if any, shall
                         be filed and served no later than: January 10, 2022.
12

13             With respect to Phase II Discovery, Defendants propose that that parties submit a further

14   joint status report and discovery plan within 30 days after the Court issues its decision on Plaintiff’s

15   anticipated motion for class certification, if any. The further joint status report and discovery plan

16   will address all potential Phase II discovery, the briefing of dispositive motions, pre-trial schedule,

17   trial deadlines, and any other issues remaining in the action after resolution of the class certification

18   issues.

19                 iii.       Subjects on Which Discovery May Be Needed / Targeted Discovery

20                            1.     Plaintiff’s Position

21   Preliminarily, Plaintiffs contend discovery will be needed on the following subjects:
                • Plaintiff’s medical bills and the collection of the same by Defendants.
22
                  •   Plaintiff’s medical care provided by Defendants.
23
                  •   The assignment and/or transfer or revenue rights for medical services provided to
24                    Plaintiff and the Class between Defendants and/or third parties.

25                •   Defendants corporate entity and business structure.

      PARTIES’ JOINT RULE 26(F) REPORT                                                     LAW OFFICES
                                                                                       CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 11                                     1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
          Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 12 of 22



                •   The relationship between Defendants, and between Defendants and third parties
 1                  such as hospitals, clinics and other medical facilities.

 2              •   Defendants’ manage care agreements with major third-party insurance companies.

 3              •   The locations at which Defendants provide medical services in Washington and
                    throughout the United States.
 4
                •   Defendants’ billing practices and policies and procedures relating to the same.
 5
                •   Defendants’ annual revenues and net worth.
 6
                •   Defendants’ chargemaster list or similar type document.
 7              •   CPT codes used by Defendants to bill patients.
 8              •   Corresponding prices for medical services billed by Defendants per CPT code, per
                    year for 2010-present.
 9
                •   Amounts paid for medical services to Defendants by Medicare and Medicaid, per
10                  CPT code, per year for 2010-present.
11              •   Amounts paid for medical services to Defendants by major insurance companies
                    like: (1) Aetna; (2) BlueCross BlueShield; (3) UnitedHealthCare; and (4) other
12                  major insurance companies not specifically identified herein per CPT code, per year
                    for 2010 – present.
13
                •   The number of patients Defendants sent medical bills in Washington and
14                  throughout the United States between 2010 – present.

15              •   The number of patients Defendants sent medical bills pursuant to CPT codes 99281,
                    99282, 99283, 99284 and 99285 in Washington and throughout the United States
16                  between 2010 – present.

                •   The number of patients Defendants sent medical bills for amounts that exceed the
17                  highest in network rate paid for the same services, if paid by major insurance
                    companies like: (1) Aetna; (2) BlueCross BlueShield; (3) UnitedHealthCare; and
18                  (4) other major insurance companies not specifically identified herein, for each year
                    from 2010-present.
19
                •   Other items set forth in Plaintiff’s discovery requests not stated herein.
20

21                          2.      Defendants’ Position

22          Defendants contend that Plaintiff’s anticipated discovery, as set forth above, is overbroad,

23   unduly burdensome, and beyond the scope of relevant issues in this case, and therefore is likely to

24   raise a number of issues that will require the Parties to meet-and-confer, and possibly Court

25   intervention. In particular, Plaintiff states that she intends to seek discovery far beyond the three-

      PARTIES’ JOINT RULE 26(F) REPORT                                                   LAW OFFICES
                                                                                     CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 12                                   1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
              Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 13 of 22




 1   year statute of limitations period applicable to her breach of implied contract claim. Furthermore,

 2   Defendants contend that the only discovery proposed by Plaintiff that relates to precertification

 3   and would be within the scope of Phase I includes:

 4                  •   Plaintiff’s medical records and account information in the possession of
                        Defendants.
 5
                    •   Agreements between physician practices affiliated with Defendants and hospitals
 6                      in the state of Washington in effect between April 1, 2017-present, pursuant to
                        which affiliated physician practices agreed to provide emergency medical services
 7                      in hospital ERs.

 8                  •   The chargemaster rates charged by physician practices affiliated with Defendants
                        at hospitals in the state of Washington between April 1, 2017-present for the
 9                      emergency medical service rendered to Plaintiff.

                    •   Organizational documents that set forth the relationships between the Defendants.
10
                    •   A decrypted, anonymized list of patients who were provided the emergency
11                      medical service rendered to Plaintiff by physician practices affiliated with
                        Defendants at other hospitals in the state of Washington between April 1, 2017-
12                      present.
13

14             In terms of affirmative discovery in Phase I, Defendants will seek to discover from Plaintiff

15   what Plaintiff understood the terms of her implied contracted with CVEP to be, and what informed

16   her understanding (e.g., the circumstances of her admission, the contents of plan documents

17   provided to her by her health care insurer, the contents of conditions of admission and other

18   documents provided to her upon presentation to the ER at Trios Southridge Hospital, her

19   interactions with any of the Defendants, etc.).

20             Defendants may also need to engage in third-party discovery with third-party hospitals and

21   third-party health care insurers to rebut Plaintiff’s allegation that she is a member of a certifiable

22   class.

23             C.       Electronically Stored Information (“ESI”)

24             The Parties agree that this matter likely will involve the preservation and production of

25   ESI, including structured data. The Parties are meeting-and-conferring regarding the provisions
      PARTIES’ JOINT RULE 26(F) REPORT                                                    LAW OFFICES
                                                                                      CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 13                                    1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
          Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 14 of 22




 1   in the template [Model] Agreement Regarding Discovery of Electronically Stored Information and

 2   [Proposed] Order and expect to submit, shortly after filing this Rule 26(f) Joint Report, a

 3   [Proposed] Agreement Regarding Discovery of Electronically Stored Information and [Proposed]

 4   Order.

 5            D.         Privilege Issues

 6            The Parties expect that the Qualified Protective Order and Order Authorizing Disclosure

 7   of Personally Identifiable Information contemplated in Section 3(F) of this Joint Report will

 8   include a clawback provision providing for procedures for handling inadvertent production of

 9   privileged information.

10            E.         Discovery Limitations

11            To promote the expeditious and inexpensive resolution of this case, the Parties agree to the

12   following, except as the Parties subsequently may agree or the Court may order:

13                  i.          Generally

14                          1. All discovery shall be conducted in accordance with the Federal Rules of
                               Civil Procedure and Local Rules.
15
                            2. Each Party shall act reasonably in attempting to informally resolve
16                             discovery issues that may arise.

17                          3. Discovery documents (e.g., discovery requests, notices, responses, and
                               responsive documents) will be served by electronic service.
18
                            4. Third-party discovery shall be shared with opposing counsel.
19
                            5. The Parties shall schedule discovery or case management conferences with
                               the Court as necessary.
20
                   ii.          Written Discovery
21
                            1. Each Party will bear its own cost for copying documents produced under
22                             Fed. R. Civ. P. 34 and in response to any subpoena.
23                          2. Plaintiff shall be permitted to issue a maximum 25 interrogatories to each
                               of the Defendants.
24
                            3. Plaintiff shall be permitted to issue a maximum 50 requests for admission
25                             to each of the Defendants.

      PARTIES’ JOINT RULE 26(F) REPORT                                                   LAW OFFICES
                                                                                     CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 14                                   1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
                                                                             TEL (206) 407-2200 FAX (206) 407-2224
          Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 15 of 22




 1                iii.      Depositions

 2                       1. Depositions will be taken in accordance with Fed. R. Civ. P. 30.

 3                       2. Each deposition is limited to 1 day of 6 hours on the record.

 4                       3. The maximum number of depositions, including Rule 30(b)(6) depositions,
                            that Plaintiff may collectively take of Defendants is 7 depositions, unless
 5                          otherwise ordered by the Court.

 6          F.       Discovery Related Orders

 7          The Parties agree that it is necessary to obtain approval from this Court with respect to a

 8   protective order before certain documents and other materials are exchanged, given that discovery

 9   is likely to involve information that is confidential, as well as personal health information that is

10   protected by the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”). As such,

11   the Parties expect to submit, shortly after filing this Rule 26(f) Joint Report, a Joint Motion to

12   Enter Qualified Protective Order and Order Authorizing Disclosure of Personally Identifiable

13   Information.

14   4.     LCR 26(f)(1) Items

15          A.       Prompt Case Resolution / Possibility of Settlement

16          Defendants believe that the earliest opportunity to engage in settlement discussions would

17   be after the Parties have commenced classwide discovery on certification issues, and Defendants

18   request a settlement conference in July 2021. Defendants defer consideration of whether to

19   request the assistance of a magistrate judge for such settlement conference.

20          B.       Alternative Dispute Resolution

21          The Parties have not scheduled any form of alternative dispute resolution (“ADR”).

22   Defendants believe that a mediation to occur after the Court’s decision on class certification would

23   be useful.

24

25

      PARTIES’ JOINT RULE 26(F) REPORT                                                  LAW OFFICES
                                                                                    CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 15                                  1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
                                                                            TEL (206) 407-2200 FAX (206) 407-2224
          Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 16 of 22




 1          C.      Related Cases

 2          Plaintiff’s counsel has filed another action in U.S. District Court for the District of New

 3   Mexico against several Defendants and related parties. The matter is captioned Armijo et ano. v.

 4   Afillion, LLC et al. (hereafter “Armijo”), Case No. CV 19-750 KG/GJF (D. N.M. 2019). In Armijo,

 5   plaintiffs asserted the same causes of action for the same alleged conduct, purportedly on behalf

 6   of the same alleged class, which includes:

 7          “All individuals who were sent medical bills by Defendants (including but not
            limited to Defendants any of Defendants’ affiliates, subsidiaries, parents,
 8          successors, predecessors, employees, contractors, agents, representatives, or
            assigns) within the past 6 years for amounts that exceed the high in-network amount
 9          paid by major private health insurance plans for such services.”

10          On May 20, 2020, the Armijo district court dismissed plaintiffs’ First Amended Complaint

11   with prejudice for failure to state a claim upon which relief could be granted. See Armijo v.

12   Affilion, LLC, CV 19-750 KG/GJF, 2020 WL 2797685 (D.N.M. May 29, 2020). Plaintiff has

13   appealed the district court’s decision to the U.S. Court of Appeals for the Tenth Circuit, and such

14   appeal is pending.

15          Independent of the overlap between the classes alleged in the pleadings in Armijo and this

16   matter, Defendants believe that the matters are separate and should be handled separately, as in

17   this matter, Plaintiffs have alleged a breach of implied contract based on Washington common

18   law, and irrespective of how Plaintiff may define the purported class, only members of the alleged

19   class that received emergency department services at hospitals located in the state of Washington

20   could assert such a claim. This interpretation is also consistent with the August 12, 2020 Report

21   and Recommendation on the Motion to Dismiss or, in the Alternative, Strike Plaintiff’s Class

22   Allegations (Dkt. 40), in which the Court acknowledged, in considering Plaintiff’s opposition to

23   Defendants’ Motion to Strike, that Plaintiff has agreed to limit her claims to the statute of

24   limitations that applies to breach of implied contract claims under Washington common law. (Dkt

25   40 at 15).

      PARTIES’ JOINT RULE 26(F) REPORT                                                 LAW OFFICES
                                                                                   CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 16                                 1301 SECOND AVENUE, SUITE 2800
                                                                            SEATTLE, WASHINGTON 98101-3808
                                                                           TEL (206) 407-2200 FAX (206) 407-2224
           Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 17 of 22




 1           D.      Discovery Management

 2           See Section 3 of this Rule 26(f) Joint Report.

 3           E.      Anticipated Discovery

 4           See Section 3(B)(iii) of this Rule 26(f) Joint Report.

 5           F.      Phasing Motions

 6           See Section 3(B)(i) of this Rule 26(f) Joint Report.

 7           G.      Preservation of Discoverable Information

 8           The Parties do not know of any preliminary issues relating to the preservation of

 9   discoverable information and the scope of the preservation obligation.

10           H.      Privilege Issues

11           See Section 3(D) of this Rule 26(f) Joint Report.

12           I.      Model Protocol for Discovery of ESI

13           See Section 3(C) of this Rule 26(f) Joint Report.

14           J.      Alternatives to Model Protocol.

15           See Section 3(C) of this Rule 26(f) Joint Report.

16   5.      DEADLINE FOR COMPLETION OF DISCOVERY

17           See Section 3(B) of this Rule 26(f) Joint Report.

18   6.      BIFURCATION

19           See Section 3(B)(i) of this Rule 26(f) Joint Report.

20   7.      PRETRIAL STATEMENTS AND PRETRIAL ORDER

21           The Parties do not believe that the pretrial statements and pretrial order called for by Local

22   Civil Rules 16(e), (h), (i), and (k) should be dispensed with. The Parties agree that they will confer

23   and revisit this issue after the Court has ruled on class certification.

24

25

      PARTIES’ JOINT RULE 26(F) REPORT                                                      LAW OFFICES
                                                                                        CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 17                                      1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
                                                                                TEL (206) 407-2200 FAX (206) 407-2224
           Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 18 of 22




 1   8.      INDIVIDUALIZED TRIAL PROGRAM

 2           The Parties do not intend to use the individualized trial program/alternative dispute

 3   resolution track set forth in LCR 39.2 or ADR options set forth in LCR 39.1.

 4   9.      SUGGESTIONS FOR SHORTENING OR SIMPLIFYING THE CASE

 5           See Sections 3(B) and 3(E) of this Rule 26(f) Joint Report.

 6   10.     TRIAL DATE

 7           The Parties’ respective positions regarding a discovery schedule are set forth in Section

 8   3(B) of this Rule 26(f) Joint Report.

 9           A.      Plaintiff’s Position

10           Plaintiff’s request a pretrial conference in October 2021, and a trial date in November 2021.

11           B.      Defendants’ Position

12           Defendants believe that it is premature to assess pre-trial deadlines or a trial date before the

13   Court addresses Plaintiff’s anticipated motion for class certification. Defendants believe that, after

14   the Court enters an order deciding Plaintiff’s anticipated motion for class certification, the Parties

15   should confer regarding deadlines for any additional discovery that may need to be conducted, pre-

16   trial deadlines, and a trial date.

17   11.     JURY OR NON-JURY TRIAL

18           Plaintiff has filed a Jury Demand in this action. (Dkt. 24).

19   12.     NUMBER OF TRIAL DAYS REQUIRED

20           A.      Plaintiff’s Position

21           Plaintiff estimates trial will require 4-5 days.

22           B.      Defendants’ Position

23           Defendants believe the number of days for trial depends upon the Court’s ruling on class

24   certification. Defendants suggest that the Parties address the issue of trial length in the Joint Status

25   Report that Defendants propose that the Parties file after the Court rules on class certification.

      PARTIES’ JOINT RULE 26(F) REPORT                                                    LAW OFFICES
                                                                                      CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 18                                    1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
                                                                              TEL (206) 407-2200 FAX (206) 407-2224
           Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 19 of 22




 1   13.    NAMES, ADDRESSES, AND TELEPHONE NUMBERS OF ALL TRIAL

 2          COUNSEL

 3          A.      For Plaintiff

 4                                  McGEHEE  CHANG, LANDGRAF, FEILER
                                    Jack E. McGehee (pro hac vice)
 5                                  H. C. Chang (pro hac vice)
                                    Benjamin T. Landgraf (pro hac vice)
 6                                  Benjamin C. Feiler (pro hac vice)
                                    10370 Richmond Ave., Suite 1300
 7                                  Houston, TX 77042
                                    Phone: (713) 864-4000
 8                                  Fax: (713) 868-9393
                                    E-mail: jmcgehee@lawtx.com
 9                                          hcchang@lawtx.com
                                            blandgraf@lawtx.com
                                            bfeiler@lawtx.com
10
                                    MCPARTLAND LAW OFFICES, PLLC
11                                  Bryce P. McPartland, WSBA 37418
                                    1426 S. Pioneer Way
12                                  Moses Lake, Washington 98837
                                    p. 509.495.1247
13                                  f. 509.651.9430
                                    E-mail: bpm@mcpartlandlaw.com
14
            B.      For Defendants
15
                                    CALFO EAKES LLP
16                                  Angelo Calfo, WSBA #27079
                                    Emily Dodds Powell, WSBA #49351
17                                  1301 Second Ave., Suite 2800
                                    Seattle, WA 98101
18                                  Tel: (206) 407-2210 / Fax: (206) 407-2224
                                    E-mail: angeloc@calfoeakes.com
19                                          emilyp@calfoeakes.com

                                    EPSTEIN BECKER & GREEN, P.C.
20                                  R. David Jacobs, (pro hac vice)
                                    Jonah D. Retzinger, (pro hac vice)
21                                  Brock Seraphin, (pro hac vice)
                                    1925 Century Park East
22                                  Suite 500
                                    Los Angeles, CA 90067-2506
23                                  Tel: 310.556.8861
                                    Fax: 310.553.2156
24                                  E-mail: DJacobs@ebglaw.com
                                           JRetzinger@ebglaw.com
25                                         BSeraphin@ebglaw.com

      PARTIES’ JOINT RULE 26(F) REPORT                                               LAW OFFICES
                                                                                 CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 19                               1301 SECOND AVENUE, SUITE 2800
                                                                          SEATTLE, WASHINGTON 98101-3808
                                                                         TEL (206) 407-2200 FAX (206) 407-2224
           Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 20 of 22




 1   14.       TRIAL DATE COMPLICATIONS AND CONSIDERATIONS

 2             A.     Plaintiff’s Position

 3             None for Plaintiff other than those contained in sections 10, 11, 12 and 13 of this Rule 26(f)

 4   report.

 5             Plaintiff requests a trial date in November 2021.

 6             B.     Defendants’ Position

 7             While Defendants’ counsel has availability for trial in 2022, Defendants believe that trial

 8   considerations depend upon the Court’s ruling on class certification. Defendants suggest that the

 9   Parties address trial considerations in the Joint Status Report that Defendants propose that the

10   Parties file after the Court rules on class certification.

11   15.       SERVICE

12             Each Defendant has been served.

13   16.       PRETRIAL FED. R. CIV. P. 16 CONFERENCE

14             The Parties respectfully request that the Court hold a scheduling conference before it enters

15   a scheduling order in this case. As set forth above, the parties have disputes regarding certain

16   fundamental issues, including whether discovery should be bifurcated and phased. Accordingly,

17   the parties would benefit from a scheduling conference.

18   17.       CORPORATE DISCLOSURE STATEMENT FILING DATE

19             Defendants filed their initial Fed. R. Civ. P. 7.1 and LCR 7.1 Corporate Disclosure

20   Statement on May 6, 2020 (Dkt. 5). Defendants expect to file an amended Corporate Disclosure

21   Statement shortly after the filing of this Rule 26(f) Joint Report.

22

23

24

25

      PARTIES’ JOINT RULE 26(F) REPORT                                                     LAW OFFICES
                                                                                       CALFO EAKES LLP
      (Case No. 3:20-CV-05428 BHS TLF) - 20                                     1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
                                                                               TEL (206) 407-2200 FAX (206) 407-2224
         Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 21 of 22




 1         Dated: September 24, 2020

 2                                           CALFO EAKES LLP

 3
                                             By: /s/ Angelo J. Calfo
 4
                                                    Angelo Calfo, WSBA #27079
 5                                                  Emily Dodds Powell, WSBA #49351
                                                    1301 Second Ave, Suite 2800
 6                                                  Seattle, WA 98101
                                                    Tel: (206) 407-2210 / Fax: (206) 407-2224
                                                    Email: angeloc@calfoeakes.com
 7                                                          emilyp@calfoeakes.com
 8
                                             EPSTEIN BECKER GREEN
 9

10                                           By: /s/ R. David Jacobs

11                                                  R. David Jacobs, CA Bar #73545
                                                    Jonah D. Retzinger, CA Bar #326131
                                                    Brock Seraphin, CA Bar #307041
12                                                  1925 Century Park East, Suite 500
                                                    Los Angeles, CA 90067-2506
13                                                  Tel: 310.556.8861 |
                                                    Fax: 310-553-2156
14                                                  Email: DJacobs@ebglaw.com
                                                           JRetzinger@ebglaw.com
15                                                         BSeraphin@ebglaw.com
16                                                  Attorneys for Defendants

17                                           McGEHEE  CHANG, LANDGRAF,
                                             FEILER
18

19                                           By: /s/ Benjamin C. Feiler__________________
                                                    Jack E. McGehee (pro hac vice)
20                                                  H. C. Chang (pro hac vice)
                                                    Benjamin T. Landgraf (pro hac vice)
21                                                  Benjamin C. Feiler (pro hac vice)
                                                    10370 Richmond Ave., Suite 1300
22                                                  Houston, TX 77042
                                                    Phone: (713) 864-4000
23                                                  Fax: (713) 868-9393
                                                    Email: jmcgehee@lawtx.com
24                                                         hcchang@lawtx.com
                                                           blandgraf@lawtx.com
                                                           bfeiler@lawtx.com
25

     PARTIES’ JOINT RULE 26(F) REPORT                                              LAW OFFICES
                                                                               CALFO EAKES LLP
     (Case No. 3:20-CV-05428 BHS TLF) - 21                              1301 SECOND AVENUE, SUITE 2800
                                                                        SEATTLE, WASHINGTON 98101-3808
                                                                       TEL (206) 407-2200 FAX (206) 407-2224
         Case 3:20-cv-05428-BHS-TLF Document 43 Filed 09/24/20 Page 22 of 22



                                             MCPARTLAND LAW OFFICES, PLLC
 1

 2                                           By: /s/ Bryce P. McPartland_______________
                                                    Bryce P. McPartland, WSBA 37418
 3                                                  1426 S. Pioneer Way
                                                    Moses Lake, Washington 98837
 4                                                  Phone: 509.495.1247
                                                    Fax: 509.651.9430
 5                                                  Email: bpm@mcpartlandlaw.com

 6                                                 Attorneys for Plaintiff and the Class

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     PARTIES’ JOINT RULE 26(F) REPORT                                          LAW OFFICES
                                                                           CALFO EAKES LLP
     (Case No. 3:20-CV-05428 BHS TLF) - 22                          1301 SECOND AVENUE, SUITE 2800
                                                                    SEATTLE, WASHINGTON 98101-3808
                                                                   TEL (206) 407-2200 FAX (206) 407-2224
